      Case 4:19-cv-00736-MWB Document 19 Filed 09/11/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MATTHEW CRUST and TINA                             No. 4:19-CV-00736
EDELSTEIN,
                                                   (Judge Brann)
          Plaintiffs,

     v.

NILS D. KNUTRUD,

          Defendant.

                                    ORDER

     AND NOW, this 11th day of September 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Plaintiffs’ Motion for Summary Judgment, Doc. 15, is GRANTED

          IN PART AND DENIED IN PART.

     2.   Judgment is entered in favor of Plaintiffs and against Defendant on

          Counts I and II. The Clerk of Court shall defer entry of summary

          judgment on Counts I and II until the conclusion of this case.

     3.   Plaintiffs’ Count IV is DISMISSED WITH PREJUDICE.

     4.   Given the above rulings, the Court intends to set this matter down for

          trial to cover the issue of liability for Count III and the issue of

          damages for Counts I and II. Keeping in mind that Defendant has not

          been participating in this litigation since his filing of an Answer, a
Case 4:19-cv-00736-MWB Document 19 Filed 09/11/20 Page 2 of 2




    subsequent Order will issue to schedule a telephonic status conference

    concerning the format of trial.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                               -2-
